Citation Nr: 1025054	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  09-31 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1953 to June 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which denied the above claim.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to assist requires VA to provide an 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(1); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  

Here, VA treatment records show that the Veteran was diagnosed 
with anxiety with sleep disturbances in December 2007.  He has 
consistently sought psychiatric treatment at the VA Medical 
Center in Providence, Rhode Island, since that date.  At his May 
2010 hearing, the Veteran testified that his anxiety began during 
service, specifically due to exposure to injured Veterans at 
Walter Reed Army Hospital and in Frankfurt, Germany.  He recalled 
being disturbed by seeing Veterans who just "snapped" and were 
put in straitjackets.  He testified that he now becomes upset 
whenever he sees wounded soldiers, particularly amputees, or when 
he is exposed to movies with war scenes.   

In light of the above, prior to adjudicating this claim the Board 
must remand this matter in order to obtain an opinion as to the 
etiology of the Veteran's current psychiatric disorder.  
McLendon, 20 Vet. App. at 81; Wallin v. West, 11 Vet. App. 509, 
513 (1998); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); see 
also Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Any 
recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Make arrangements to obtain the 
Veteran's treatment records for a 
psychiatric disorder from the VAMC in 
Providence, Rhode Island, dated from 
October 2009 forward. 

2.  Thereafter, schedule the Veteran for a 
VA psychiatric examination.  The claims 
file and a copy of this remand  must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests and 
studies, to include psychological studies, 
are to be conducted.  

The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent or greater probability) that 
any current psychiatric disability, 
including anxiety, had its clinical onset 
during active service or is related to any 
in-service disease, event, or injury.  

In doing so, the examiner should 
acknowledge the Veteran's statements 
regarding his anxiety in service, 
including his experiences with wounded 
Veterans, and his assertion that he has 
continuously experienced anxiety since 
service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

3.  The RO/AMC should read all medical 
opinions obtained to ensure that the 
remand directives have been accomplished, 
and should return the case to the examiner 
if all questions posed are not answered.  

4.  Finally, readjudicate the claim on 
appeal.  If the claim remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case 
and allow an appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

